            Case 4:19-cv-04205-JST Document 62 Filed 06/17/20 Page 1 of 3




 1   Adrian Kwan
     akwan@mintz.com
 2   MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
      AND POPEO, P.C.
 3   44 Montgomery Street, 36th Floor
 4   San Francisco, CA 94104
     Telephone: (415) 432-6000
 5   Facsimile: (415) 432-6001

 6   Attorneys for Plaintiff
     Chad Kester
 7

 8
 9                                    UNITED STATES DISTRICT COURT

10                             THE NORTHERN DISTRICT OF CALIFORNIA

11                                           OAKLAND DIVISION

12

13   CHAD KESTER,                                    Case No. 4:19-cv-4205-JST
                               Plaintiffs,
14
            v.
                                                     DECLARATION OF ADRIAN KWAN IN
15                                                   SUPPORT OF UNOPPOSED MOTION TO
     RALPH DIAZ, et al;                              WITHDRAW AS COUNSEL FOR
16                                                   PLAINTIFF CHAD KESTER
17

18                                                   Date: July 22, 2020
                               Defendant.            Time: 2:00 p.m.
19                                                   Courtroom: 6 (2nd Floor)
                                                     Judge: The Honorable Jon S. Tigar
20

21

22

23

24

25

26

27

28
      DECLARATION OF ADRIAN KWAN IN SUPPORT OF UNOPPOSED MOTION TO WITHDRAW AS COUNSEL
                       FOR PLAINTIFF CHAD KESTER – CASE NO. 4:19-cv-04205-JST
            Case 4:19-cv-04205-JST Document 62 Filed 06/17/20 Page 2 of 3




 1   I, Adrian Kwan, declare as follows:

 2          1.      I am an attorney at law duly licensed to practice before all courts of the State of

 3   California and this Court, an associate at the law firm of Mintz, Levin, Cohn, Ferris, Glovsky and

 4   Popeo, P.C. (“Mintz”), and the attorney for Plaintiff Chad Robert Kester (“Mr. Kester”) in the above

 5   captioned action. I submit this declaration in support of the Unopposed Motion to Withdraw as

 6   Counsel for Plaintiff Chad Kester.

 7          2.      I have personal knowledge of the facts stated herein, and I could and would

 8   competently testify thereto if called as a witness.
 9          3.      On Wednesday, May 27, 2020, my assistant, Regina Abdul-Rahim, reached out to the

10   California Department of Corrections and Rehabilitation to schedule a call with Mr. Kester at 11:00

11   a.m. on Friday, May 29, 2020. I received a response on May 29, 2020 noting that due to triplicated

12   Board of Parole Hearings in the upcoming week, there was no availability for a call with Mr. Kester

13   until the week of June 8, 2020. Mr. Akerley and I scheduled the call with Mr. Kester for June 10,

14   2020. A true and correct copy of that correspondence is attached as Exhibit A to this declaration.

15          4.      On June 2, 2020, Plaintiff’s counsel sent an email to the Federal Pro Bono Project

16   informing them of Mintz’s intent to withdraw. A true and correct copy of that correspondence is

17   attached as Exhibit B.

18          5.      On June 3, 2020, Plaintiff’s counsel informed Defendants of their intent to withdraw.

19   Defendants responded that they would not oppose the Unopposed Motion for Withdrawal. A true

20   and correct copy of the written correspondence to Defendants and their statement of non-opposition

21   is attached as Exhibit C.

22          6.      On June 4, 2020, Plaintiff’s counsel sent Mr. Kester a letter informing him of their

23   intent to withdraw. A true and correct copy of the letter sent to Plaintiff is attached as Exhibit D to

24   this declaration.

25          7.      On June 5, 2020, Mr. Akerley’s last day of employment with Mintz, I caused to be

26   submitted a Notice of Withdrawal on behalf of Stephen J. Akerley in the above captioned matter.

27
                                                       -1-
28    DECLARATION OF ADRIAN KWAN IN SUPPORT OF UNOPPOSED MOTION TO WITHDRAW AS COUNSEL
                       FOR PLAINTIFF CHAD KESTER – CASE NO. 4:19-cv-04205-JST
            Case 4:19-cv-04205-JST Document 62 Filed 06/17/20 Page 3 of 3




 1   ECF No. 59. I originally intended to submit the Unopposed Motion for Withdrawal on the same date,

 2   however, the timing did not work out as I was unable to schedule a call with Mr. Kester prior to

 3   Mr. Akerley’s departure.

 4          8.      On June 10, 2020 at approximately 11:00 a.m., Mr. Akerley and I spoke with

 5   Mr. Kester. Mr. Kester indicated that he had received the letter sent on June 4, 2020. Plaintiff’s

 6   counsel discussed the circumstances of Mintz’s withdrawal from the instant action. After a detailed

 7   discussion, Mr. Kester indicated he would not oppose the Unopposed Motion for Withdrawal.

 8   Mr. Kester also indicated he wanted Mintz to retain possession, custody, and control of his case file
 9   and documents until new pro bono counsel could be appointed.

10          9.      I sent a follow-up email inquiring as to seeking replacement pro bono counsel on June

11   10, 2020. I also called the Federal Pro Bono Project on June 12, 2020 and June 15, 2020. As of June

12   17, 2020, I have not yet received a response.

13          10.     Attached as Exhibit E is a true and correct copy of the Declaration of Stephen J.

14   Akerley in support of the Unopposed Motion to Withdraw as Counsel.

15          I declare under penalty of perjury under the laws of the United States of America that the

16   foregoing is true and correct. Executed this day of June 17, 2020, at Oakland, California.

17
                                                     By:     /s/ Adrian Kwan
18                                                         ADRIAN KWAN
19

20

21

22

23

24

25

26

27
                                                       -2-
28    DECLARATION OF ADRIAN KWAN IN SUPPORT OF UNOPPOSED MOTION TO WITHDRAW AS COUNSEL
                       FOR PLAINTIFF CHAD KESTER – CASE NO. 4:19-cv-04205-JST
